Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,417,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the “count…” fifth clause of instant claim 1 is inherent in the limitation of claim 1 of the patent which states to, “determine whether or not the parameter value of each of the first set of game contents is modifiable based on a number of a second set of game contents whose type matches that of each of the first set of game contents”. The fact that a number of matching second set(s) is determined indicates that counting of this number must be occurring. Additionally, the instant limitation of “execute an event in the game between the first player and a specific game content” in claim 1 is anticipated by patent claim 1 which states to, “execute an event in the game between the first player and another player…” wherein the another player is a specific type of game content. Instant claims 12 and 14 are similarly rendered obvious by claims 13 and 1 of the patent, respectively, for the same reasons, and wherein instant claim 14 further broadens the coverage of claim 1 of the patent by omitting a requirement for first and second contents.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0263306 A1 to Nakamura et al.
Re claim 1, Nakamura teaches a computer (Fig. 1, any of 1104, 1200, 1300, 1400, Figs. 2-3 1400) for executing progress of a game (Figs. 4-8 diagram progress of an exemplary virtual baseball game wherein the player registers a team, inputs player information, creates the team, manages a batting order, creates and edits a league, participates in the league, and obtains game results) by using a game content having a parameter value, the computer comprising: a memory configured to store a plurality of game contents associated with a plurality of players, each of the plurality of game contents being classified as a type of a plurality of types (Fig. 12 diagrams exemplary “Defense Aptitude” parameters 526 for a plurality of players, offense related parameters 522, defense related parameters 524, and personal tactic tendency parameters 530. Figs. 13-14 provide detailed listings of certain of these types of parameters. Fig. 26 diagrams special parameters applied in the case where a team has duplicate registrations of the same team manager or team player(s) – an applied personal tactic tendency parameter 608d, an applied offense related parameter 610d, applied defense related parameter 610e, and applied personal tactic tendency parameter 610f); and
circuitry configured to: count, for each of the first set of game contents, a number of a second set of game contents whose type matches that of each of the first set of game contents, the second set of game contents being game contents of the plurality of game contents associated with the first player other than the first set of game contents (Fig. 30  diagrams a player registration process which includes a player choosing to register a new card in step S12. Step S20-S26 demonstrates that this card can be from the set of “card of the same type already registered” (interpreted as being from a second set that is ‘duplicate registrations’), or no (proceed to step S22, interpreted as being from a first set of game contents, that is non-duplicate or in other words unique player registrations). 
[0097] describes that “the objects (the trading cards 3) corresponding to the same baseball player can be duplicately registered. If a newly registered object (a trading card 3) is the same as an already registered object (the trading card 3) corresponding to the same baseball player, that is, if the baseball players are the same and the series are the same, the two objects (the trading cards 3) are automatically duplicately registered. That is, the same baseball player is not registered as two players, but the new object (the trading card 3) is automatically registered together with the already registered player. The number of duplicate registrations 14d indicates how many objects (the trading cards 3) corresponding to the same baseball player are registered.” The Examiner is interpreting that a “newly-registered object” in Nakamura belongs to a first set of game contents (non-duplicate registered trading cards 3 corresponding to singular, unique players) and the “number of duplicate registrations 14d” indicate the number of a second set of game contents (duplicate players) whose type matches that of each of the first set of game contents. 
[0211] describes that the player registration list 610 contains a plurality of data sets each containing information regarding a player corresponding to the object (the card) that the game player has already registered. Each of the data sets contains a player ID 610a and a series ID 610b as information indicating which baseball player object (player card 3b) of the objects (trading cards 3) has been registered. In addition, the data set includes the number of duplicate registrations of the same player 610c, an applied offense related parameter 610d, an applied defense related parameter 610e, and an applied personal tactic tendency parameter 610. Again, the Examiner is interpreting that a first registration of a player card for an exemplary player ID 610a is a first set of game contents and each duplicate registration of the same player, 610c, is a second set of game contents.
[0212] describes that the series ID 610b represents identification information regarding sales series of the object (the trading card 3) associated with the registered player. When the player is newly registered, the series ID 518c of the object (card) registration data 518 (refer to FIG.11) is copied into the series ID 610b. The number of duplicate registrations of the same player 610c indicates the number of registrations of the same object (card). When the player is newly registered, the number of duplicate registrations of the same player 610c is set to "1 ". Each time a card of the same type is registered, the value "1" is added. (The Examiner notes here that each increment of the duplicate registration tally indicates a counted second set of game contents, that being the duplicate contents of the same player ID)
[0228] describes how if “the object (the card) has not yet been registered (NO in step S20), the server processing unit 202 registers the player corresponding to the received object (card) number (step S22) and [0230] describes that “If the object (the card) of the same type has already been registered (YES in step S20, ) the server processing unit 202 adds “1” (the value “1” is for the currently registered object) to the number of duplicate registrations of the same player 610c” – Here the Examiner notes that a “NO” decision indicates a first set of game contents whereas a “YES” decision indicates a second set of game contents. As further noted in [0097], in order to be judged as a duplicate registration, a duplicate trading card 3 must have the same series and objects of design as an existing registered object (trading card 3).
 [0209]-[0212] similarly describe how manager objects can be from a set of non-duplicate or duplicate registrations.)
determine whether or not the parameter value of each of the first set of game contents is modifiable based on the counted number of the second set of game contents (Fig. 30 describes logic in step S28 that determines whether a “number of duplicate registrations of the same player greater than or equal to minimum bonus gaining reference value?” and in step S30 whether a “number of duplicate registrations of the same player less than maximum bonus gaining reference value?”)
control a display to display, for at least one of the first set of game contents, an image indicating a modified parameter value of the at least one of the first set of game contents based on a result of the determination (Steps S170-S176 describe how a bonus gaining parameter is selected, updated, and displayed in the player information display section based on steps S162-S168 determining the existence of duplicate registered players and determining that a registered player’s parameters are modifiable based on the counted number of duplicate registered players. [0096] and [0098] note that display section 14 includes “the number of duplicate registrations 14d, and a bonus gaining mode mark 14e”)
execute an event in the game between the first player and a specific game content by comparing the parameter value of the at least one of the first set of game contents having the modified parameter value and a parameter value of the specific game content, wherein only parameter values of game contents of the same type are modified, where game contents of different types maintain their parameter values (The Examiner notes that Nakamura discloses two different embodiments of his invention – one wherein an entire team of players receives improved, modified parameter values based on at least one player card ID being duplicately registered, and another embodiment wherein only the particular player ID for which duplicate registrations exist receives improved, modified parameter(s) values. For the purpose of the rejection, the Examiner relies on the embodiment wherein only the corresponding player ID for which duplicate registrations exist receives modified parameter values(s). See at least:
[0015], ‘The parameter updating means can include first means for updating the parameter of a player on the game player's team if the number of duplicate registrations of the object ID for the player meets a condition regarding the number of duplicate registrations predetermined for the player’ (emphasis added)
[0017], ‘The parameter updating means can include second means for updating the parameter for the player on a game player's team and/or a parameter for the entire game player's team on the basis of the number of duplicate registrations of the object ID for the player assigned to the position’ (note here the alternative embodiments of Nakamura – one in which only the player for which duplicate registrations of that ID receives an updated parameter, and another in which the entire team receives an updated parameter. The Examiner is relying on the first embodiment, which anticipates the instant claim.)
[0021], ‘A reference parameter value can be defined for each of a plurality of parameter items for a player, and the parameter updating means can perform the parameter updating process so that a feature of the player is made more prominent by increasing the parameter value of the parameter item having a relatively high parameter value.’
[0022], ‘a bonus can be granted so that the feature of a duplicately registered player is made more prominent. Accordingly, the game player can further enjoy the bonus granted for duplicate registration.’
[0098], ‘When the objects (the trading cards 3) are duplicately registered, the baseball player corresponding to the objects (the trading card 3) is granted a bonus. The type of bonus is appropriately selectable in accordance with the type of game. The bonus gaining mode mark 14e indicates that a bonus is granted to the baseball player. Note that in a baseball game according to the present embodiment, a bonus is granted so that a game parameter is increased. However, a bonus is not limited thereto. For example, in the case of a role-playing game (RPG), a bonus may be appropriately granted so that an item is given, funds are increased, or hit points are recovered. Thus, the game player can have an advantage over another game player. (Note in particular this disclosure that bonuses of increased parameters and/or bonus items granted based on duplicate player ID registrations can be awarded to an individual player, providing him with advantages relative to other, non-modified players.)
Re claims 2-4, Fig. 4 No. 14d diagrams a displayed screen shot image indicating a number of duplicate registrations (second set of game contents whose type matches that of the at least one of the first set of game contents) and a “bonus gaining mode mark 14e” that indicates an increased parameter value based on the number of duplicate contents reaching a predetermined value (refer again to Fig. 33 No. S168, S170).
Re claim 5, refer to Figs. 4-5 which diagram that registered player characters form a virtual deck of baseball playing cards, which can be edited in a deck editing screen.
Re claim 6, [0011] describes providing a “team player managing means for managing the players of each of the game player’s teams” and [0012] describes that a player can manage a team “of one of the game player’s teams” and “for each of the game player’s teams”, which indicates that the player can have plural teams, each of which can be edited using the interfaces diagrammed.
Re claim 7, the flow diagram of Fig. 30 indicates that if the conditions for modifying parameter value(s) of a first set of game contents (new card registered player) are not met, that updated, bonus parameters are not assigned to the new card registered player.
Re claim 8, refer to the player information displayed in Fig. 4 for a player named “Eyebrow Rabbit” which comprises a plurality of game contents associated with the player. The running and/or throwing ability percentages displayed can be interpreted as rarity and health point value. The stolen base percentage can also be interpreted as a rarity value. The bonus star 14e indicates that a modified power value is possessed for this player based on two duplicate registrations thereof, and wherein Fig. 26 diagrams that this modified power value can identify an applied offense (attack) related parameter 610d.
Re claim 10, [0019]-[0020] describes that a pitcher and catcher can be upgraded based on a duplicate registration being for both pitcher and catcher player ID’s (teaching the instant claimed identification information  of a first set of game contents (a unique pitcher player card ID, for example) and identification information of game contents other than the first set of contents (a unique catcher player card ID, for example.)
Re claim 11, refer to Fig. 30 No. S30, “less than maximum bonus gaining reference value?”
Re claims 12-14, see the rejection of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
Re claim 9, Although Nakamura’s illustrative embodiment is that of a baseball video game, Nakamura describes in [0098] that his invention could also be applied to a role playing game in which items are given and hit points of a character are recovered based on duplicate registrations of a player resulting in that “the game player can have an advantage over another game player.” One having ordinary skill in the art at the time the invention was filed would have found it obvious that in a multiplayer RPG wherein hit points are tracked and wherein a player can receive bonus, improved items to have an advantage over another game player that hit points (health) could be reduced by an attack power of an item given without causing any unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715